 W. W. GRAINGER, INC.W. W. Grainger, Inc. and Bruce K. Talaber. Case13-CA-14405April 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 25, 1976, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.At all material times, Respondent had in effectthree illegal no-solicitation rules: (1) In February1975, when W. Winfield Hubley III, Respondent'sdirector of relations, commenced his job, Respon-dent had a no-solicitation rule forbidding solicitationfor any purpose anywhere on Respondent's propertywithout Respondent's written permission; (2) onMarch 18 or 19, 1975, Hubley, realizing that the firstrule contained an overly broad proscription, promul-gated a second rule, as part of Respondent's newrules of employee conduct, which forbade, inter alia,solicitation of labor organizations on companyproperty; and (3) in April 1975, Hubley followed thesecond rule with a third rule which forbade solicitingfor any purpose during working hours under penaltyof discharge.During the first week in April 1975, Nick Boscari-no and Michael Hansen, brothers-in-law of Bruce K.Talaber, the Charging Party, who had previouslyworked for Respondent and were then working withthe Union, commenced standing outside Respon-dent's Niles warehouse, soliciting employees to signunion authorization cards. Both their relationship toTalaber and their activity were known to Dean Null,Respondent's Warehouse personnel manager. Tala-ber handed out union authorization cards at theI In par. l(c) of his recommended Order. the Administrative Law Judgefailed to use the broad injunctive cease-and-desist language "in any othermanner" which the Board traditionally provides in cases involving serious8(aX3) discriminatory conduct. See N.LR.B. v. Entwistle ManufacturingCompany, 120 F.2d 532. 536 (C.A. 4, 1941). Accordingly, we shall modify therecommended Order to require Respondent to cease and desist from in anyother manner infringing on employee rights.229 NLRB No. 22plant, talked to employees about the Union, handedout some union ballpoint pens prior to work, and ona few occasions discussed the Union or the sched-uling of a union meeting during working time.2Respondent admits it had knowledge of Talaber'sunion activities.In April or May 1975, Null told Talaber that he,Null, had heard that Talaber was soliciting for theUnion on working time; Talaber denied the accusa-tion and said he was merely telling the employees theUnion was good. Null then told Talaber that if hecaught him soliciting on company time he would beterminated. That same day Null told employee Pacethat he heard Pace was soliciting for the Union,which was against company rules, but that Pacecould solicit on his own time. Pace replied that it wasTalaber who was soliciting for the Union. In neitherinterview did Null investigate to find out whatTalaber or Pace had said, if anything, and Talaberand Pace both denied that they had been soliciting.On June 2, Warehouse Operations ManagerRichard Muller, in charge of the warehouse duringNull's absence, gave Pace a written warning, tellinghim, as grounds for the warning, that employeeChekos had told Muller that Pace had solicitedChekos when Pace should have been working. Pacedenied the solicitation and told him it was Talaberwho had been soliciting on company time.3Laterthat day, Muller asked Pace whether he had solicitedothers. Pace replied that Talaber had solicited himduring the past week as to attendance at a forthcom-ing union meeting, and that Talaber had alsosolicited employees Dublinski and Davis. Pace wasnot asked for further details on the alleged solicita-tions, and in regard to Davis and Dublinski did notinform Muller as to whether or not the allegedsolicitations occurred on working time. Mullerthereupon wrote up what he felt had transpiredconcerning Talaber, showed the document to Pace afew days later, asked him if it was true, and had himsign it. The document read as follows:I was approached during working hours by BruceTalaber. My work was interrupted by Talaber'ssolicitation activity.I have brought this to the attention of mysupervisor.According to both Muller and Pace, no particularswere requested or given as to whether a solicitation2 Talaber conceded that while working he made remarks such as"Support the Union," "The meeting is cancelled," or "There is a meetingtonight"-remarks which took only a few seconds to make.3 Pace testified that on one occasion in April Talaber offered him aunion pen during working time, but that he did not mention this to Muller.He also testified that he merely told Muller, without elaboration, thatTalaber had approached him during working hours.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad taken place or as to the details of the allegedsolicitation of Dublinski and Davis. Muller concededthat after receiving the signed document he did notcheck further to see whether Talaber had beencontacting other employees. When Muller showedthe document to Vice President Lyons, Lyons statedhe felt it was a flagrant case involving multipleinstances of solicitation. The both decided, however,to sit on the matter until June 9.On June 9, Talaber, reporting for work, wasushered into Muller's office. Muller told him he wasbeing terminated for soliciting on company time.Talaber denied the accusation and demanded to seethe supportive evidence but was refused. He then leftthe plant.Respondent contends that it disciplined employeesonly for soliciting on company time, asserting thatHubley had explained to the employees the meaningof its ban against solicitation on working time. Therecord does not bear out this assertion. Thus, at thetime of the promulgation of the third no-solicitationrule, Hubley testified:it was our clear understanding and intent that thepreclusion of solicitation during working hoursmeant during an employee's working time whenhe should be working.When asked whether he instructed managementsupervisors to explain what the rule meant, Hubleyreplied that when he met with Respondent's manage-ment groups he instructed them to tell their supervi-sors what was meant by the rule:that the no-solicitation rule applied only toworking hours, working time, and that anemployee was protected during lunch periods andbreak periods even though we are paying for thebreak periods, they were protected.There is no evidence, however, that the supervisorsever communicated this interpretation to the employ-ees as a group, other than individually to Talaberand Pace in the particular circumstances notedabove. In fact, as the Administrative Law Judgefound:When Dean Null, the warehouse manager, whoissued the original warnings to Pace and Talaber,was asked the distinction between "workinghours," "working time," and "company time," heanswered it was all the same thing to him....4 Saco-Lowell Shops, a Division of Maremont Corporation, 169 NLRB1090, 1095 (1968), enfd. 405 F.2d 175 (C.A. 4, 1968); Marion ManufacturingCompany, 161 NLRB 55, 61 (1966), enfd. 388 F.2d 306 (C.A. 4, 1968);Standard Trucking Company, 134 NLRB 371, 374-375 (1961); MayDepartment Stores Company, a corporation, doing business as Famous-BarrRespondent relies on its explanations of its no-solicitation rules to Pace and Talaber in order toprove that Pace's disciplining and Talaber's dis-charge were properly motivated. We disagree. It isclear that Respondent enforced its rules against Paceand Talaber without significant prior investigation oftheir alleged misconduct, with the result that itsrepresentatives, Null and Muller, were unaware ofwhat offending statements, if any, were made; thedates of the alleged conversations; the time of daythereof; whether the conversations caused an inter-ruption of work; or who initiated them. Furthermore,Respondent repeatedly refused to divulge to Pace orTalaber the nature of the allegations against them,thereby deliberately denying them the opportunity toexplain or deny their alleged conduct.4In suchcircumstances, we find that its disciplinary actionsagainst Pace and Talaber and its discharge ofTalaber were pretextual actions designed to punishand, in the case of Talaber, rid itself of known unionadherents without regard to whether they hadviolated its rules.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, W. W. Grainger, Inc., Niles, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act."2. Insert the following as paragraphs 2(a) and (b)and reletter the subsequent paragraphs accordingly:"(a) Offer Bruce Talaber immediate and fullreinstatement to his former job or, if it no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights andprivileges."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order."Company, 59 NLRB 976, 982 (1944), enfd. in relevant part 154 F.2d 533(C.A. 8, 1946), cert. denied 329 U.S. 725 (1946).5 In view of this finding we deem it unnecessary to pass uponRespondent's claim that its explanation to Pace and Talabor of the validapplication of its no-solicitation rule rendered the rule valid as to them.162 W. W. GRAINGER, INC.3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing in which the Company and theGeneral Counsel of the National Labor RelationsBoard participated and offered evidence, it has beenfound that we violated the National Labor RelationsAct. We have been ordered to post this notice and toabide by what we say in this notice.WE WILL NOT fire employees for engaging inunion or concerted activities with other employ-ees for their mutual aid and protection.WE WILL offer Bruce Talaber immediate andfull reinstatement to his former job or, if it nolonger exists, to a substantially equivalent one,without prejudice to seniority or other rights andprivileges, and reimburse him for the pay he lostas a result of our action.WE WILL NOT issue and enforce invalid no-solicitation rules and will rescind such invalidrules and remove any notices of warning ordiscipline issued pursuant to such rules.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them under Section 7 ofthe Act.W. W. GRAINGER, INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Bruce K.Talaber filed a charge on June 16, 1975,1 against W. W.Grainger Inc., herein called Respondent or the Company,alleging that Respondent had discriminatorily dischargedhim on June 9, because of his activities on behalf of Local714, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledLocal 714 or the Union, in violation of Section 8(aX)() and(3) of the Act.The Regional Director of Region 13, issued a complaintand notice of hearing on August 29, alleging thatRespondent had maintained and enforced three separateoverly broad no-solicitation rules which had interfered withand coerced the employees and that Respondent hadwarned and disciplined certain employees and dischargedUnless specifically stated otherwise all events herein occurred during1975.Bruce Talaber for violating these rules, and accordinglybreached Section 8(aX)() and (3) of the Act.Respondent filed a timely answer, amended at thehearing in this matter, which admitted the commerce andjurisdictional factors, the status of the Union and of certainnamed personnel, and that it had promulgated andpublished the three quoted rules but denied that the ruleswere enforced in a manner which violated the Act. WhileRespondent admitted issuing warnings to employeesTalaber and Pace concerning "solicitation" and firingTalaber for "solicitation" it denied that such acts were inenforcement of the quoted rules or violated the Act.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses and to argue orallyat the hearing held in Chicago, Illinois, on December 4,1975. Briefs from Respondent and the General Counselhave been received and considered.The main question in this case is whether Respondentdischarged Talaber for "soliciting for a union" or formerely talking about a union and if such action was takenin enforcement of its no-solicitation rules. A supportivequestion thus raised is, "What is solicitation?" From theevidence in this case it seems clear that Respondentequated talking about a union with "solicitation" and onceit found a "solicitation" violation which it felt was"flagrant," moved to discharge the main union proponent.Therefore, it has been found that Respondent promulgatedand enforced overly broad, invalid no-solicitation rules inviolation of Section 8(aX1) of the Act and, by using itsdefinition of "solicitation," discharged Talaber in violationof Section 8(aXl) and (3) of the Act.On the entire record in this case including the exhibitsand testimony and including my evaluation of thereliability of the witnesses based on the evidence theyproduced and their demeanor, I make the following:FINDINGS OF FACT1. COMMERCE FINDINGS AND UNION STATUSW. W. Grainger Inc., is an Illinois corporation with itsprincipal office and place of business in Niles, Illinois,where it is engaged in the wholesale distribution ofelectrical products. During the past year Respondentshipped directly to points outside the State, from its Niles,Illinois, warehouse, goods valued in excess of $50,000.Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits and I find that Local 714, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsAccording to the Company's corporate director ofrelations, W. Winfield Hubley III, the Company consists of163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree groups. The first group has 136 warehouse sales officebranches located throughout the United States which stockand sell the Company's products. There is a manufacturinggroup consisting of seven manufacturing locations whichproduce the Company's products such as pumps, gears,reduction assemblies and related products. The third groupconsists of two warehouses, one in Bensonville, Illinois,and the larger consisting of three warehouse areas in Niles,Illinois. From these warehouses the inventory is distributedto the branches. Approximately 90 people work in theNiles warehouses and another 50 in the Bensonvillewarehouse. According to Hubley, some of Respondent'slocations are organized, and the Company has experiencedattempts at union organization at various places includingthe Niles warehouses over a period of several years.Hubley testified that, when he began his job withRespondent in February 1975, the Company had adocument entitled "Personnel Policies" which had becomeeffective November 20, 1972, and was distributed toemployees when they were hired. This four-page documentwhich contains employee rules and benefits lists as one ofthe rules the following: "Solicitations: Solicitation by anemployee, employees, or others, for any purpose, isexpressly forbidden in any area of the Company's propertyat any time without written permission of the personneloffice." Hubley undertook to promulgate a new set of rulesof employee conduct which would be applicable to thewhole company and not just the Chicago area. He statedthat the "no-solicitation" rule quoted above was too broadand he knew that it was in violation of the National LaborRelations Board so he endeavored to clarify that problemby providing a more up-to-date no-solicitation rule. Thenew rules of employee conduct were published aroundMarch 18 or 19 and distributed to the employees aroundthe first part of April according to Hubley. The preambleof these 45 rules states that they set forth misconduct whichis detrimental to the well being of all and that commissionof such acts will result in appropriate disciplinary action.Rule 30 states: "Soliciting, canvassing, selling, or distrib-uting goods or printed materials on company property.This applies to social, charitable, political, labor, religious,fraternal or other organizations."According to Hubley, in February, when he began withthe Company, there were organizational activities going onthroughout the organization and specifically in Californiaand he wanted to post a clear no-solicitation rule andissued the following to all units of the Company in April:"Soliciting for any purpose during working hours isprohibited. Appropriate discipline, up to and includingdischarge, will be taken should this rule be violated."Regarding this rule which was to be posted on all companybulletin boards, Hubley said that it was, "Our clearunderstanding and intent that the preclusion of solicitationduring working hours meant during an employee's workingtime when he should be working."General Counsel's witnesses would reverse the order ofissuance of these last two rules and place them as beingissued in April or May.Nick Boscarino and Michael Hansen had both worked atRespondent, left the Company's employ and were workingwith the Union in the spring of 1975. Bruce Talaber whobegan working with Respondent on April 23, 1973, isrelated to both men, and this fact was known by theCompany as Warehouse Personnel Manager Dean Nulladmitted. Either late in March or early April Boscarinoand Hansen stood in front of the company warehouses andpassed out authorization cards to employees entering orleaving.B. Events Culminating in Talaber's DischargeBruce Talaber was classified as a utility man whichmeans that he was trained for all the positions in thecompany warehouse and could fill in at any spot includingthe jobs of loaders, trailer loaders, unloaders, order pickers,stockkeepers, checkers, and equipment drivers.Talaber testified that he gave out union authorizationcards to some of the employees at the plant but that mostof his contacts were from his home at night and some werebefore or after work hours, during lunchtime or duringbreaks. He stated that he talked to employees about theUnion and on a few occasions talked to employeesconcerning the Union or a union meeting during workingtime. Talaber remembered speaking to Walter Pace,Dublinski, Rick Davis, and Watts and gave authorizationcards to Pace, Watts, and a few others and gave Pace someballpoint pens imprinted with a union slogan in early Aprilprior to work. Prior to May, Talaber rode to work withDublinski at least twice a week and during such rides theydiscussed the Union and with other employees woulddiscuss the Union or other topics in the breakroom beforestarting work.On April 11, according to Warehouse Personnel Manag-er Dean Null and on either May 9 or 16 according toTalaber, Null told Talaber he had been told that Talaberwas "soliciting for the Union" while he was supposed to beworking. Talaber denied it saying that all he had done wastell the employees that the Union was good. Null said hedid not care who was lying but if he caught Talabersoliciting for the Union on company time he would beterminated. Talaber said he told Null that the main reasonhe called him in was because his brothers-in-law had beenoutside distributing union cards. Null denied that Talaberhad said this to him. Talaber said he would not doanything on company time.Later the same day Null summoned Walter Pace for ameeting and told Pace he had heard that Pace had been"soliciting for the Union" and that was against theCompany's rules but that Pace could solicit on his owntime.Pace testified he told Null that Talaber was the one whowas soliciting for the Union and was the main man forLocal 714. Null did not deny that Pace told him Talaberhad been soliciting for the Union but said he did notbelieve Pace told him that Talaber was the one pushing theUnion.On June 2, Warehouse Operations Manager RichardMuller, who was in charge of the warehouse during Null's164 W. W. GRAINGER, INC.absence on vacation, met with Walter Pace and gave him awritten warning.2Muller stated that an employee namedChekos had told him that Pace had solicited him whenPace should have been working and based on this reportMuller prepared and gave Pace the written warning.Pace testified that Muller handed him the writtenwarning and asked him to sign it saying Pace had beensoliciting on company time. Pace denied it and Muller saidhe had witnesses and again asked Pace to sign the writtenwarning. Pace told Muller that Talaber had been solicitingon company time. Pace's testimony is a bit confused at thispoint, but indicates that he did not give Muller anyspecifics about any Talaber solicitation and was not askedfor any details not even when it happened. He testified thathe had in mind the time that Talaber had given him a penin April which he placed as while working.Muller testified that he came back to Pace later thatsame day and wanted to know whether Talaber hadsolicited others. According to Muller, Pace said thatTalaber "had solicited him the prior week in regards to ameeting that they were going to have in June" and thatamong others Talaber had solicited Dublinski and Davis.Muller said he wanted to get "written documentation" andthat "I wrote up what I felt had transpired concerningBruce" showed it to Pace on the following Wednesday,asked him if it was true and Pace signed it. This documentreads as follows:I WAS APPROACHED DURING WORKING HOURS BY BRUCETALABER. MY WORK WAS INTERRUPTED BY TALABER'SSOLICITATION ACTIVITY.I HAVE BROUGHT THIS TO THE ATTENTION OF MYSUPERVISORAlthough the top of the document is dated "6/4/75,"under Pace's signature are the initials of Messers Lyonsand Palluth and the date of "6/6/75."According to Pace, Muller came to him a few days afterthe written warning took a paper out of a portfolio gave itto him and asked him to read it and sign it. Apparentlythere was practically no conversation concerning thisdocument and Pace was not asked for any furtherparticulars as to when such a "solicitation" had takenplace. Pace did not tell Muller when Talaber had spoken toDublinski, and Davis and Muller did not ask if such hadoccurred during working time.Muller stated that after receiving the "written documen-tation" from Pace he had not checked to see whetherTalaber "had been contacting other employees." Mullerreported the incident to Vice President Lyons andapparently from the document's initials it was given toLyons. According to Muller, Lyons said he felt it was aflagrant case involving multiple instances of solicitationand Muller said he thought Talaber should be fired.Together they decided to sit on it until Monday, June 9.2 The warning signed by Pace and Muller on June 2 is as follows:YOU WERE ISSUED A VERBAL WARNING ON 4/11/75 FOR SOLICITINGDURING WORKING HOURS. SINCE YOU HAVE CONTINUED TO SOLICITDURING WORKING HOURS, IN SPITE OF THE PRIOR WARNING, THISWRITTEN WARNING IS BEING ISSUED.On Monday, June 9, before signing in, ForemanGalbreath took Talaber to Muller's office. Muller toldTalaber he was being terminated for soliciting for a unionand they had evidence in the Company's files that he wassoliciting on company time. Talaber denied it and asked tosee the evidence in the files. He was told he could not see itand was escorted out to get his belongings and left. On thefollowing day Talaber called Vice President Lyons andasked if Lyons had heard what had happened to him andasked for his job back. Lyons said he would think about itand to call back later. Talaber asked if he could come seeLyons, and Lyons agreed. On June 12 he went to the plantand met with Lyons who told him they were not going totake him back and that the Union had used him as a pawn.Talaber denied that he had told Lyons that the Union hadused him as a pawn.C. Positions and ConclusionsIn its brief Respondent concedes that the three differentno-solicitation rules are presumptively invalid due to thelanguage used, but claims that the rules became validbecause it applied them in a valid way and communicatedsuch to the employees. Respondent claims that it discip-lined employees only where someone was soliciting onworking time. The brief claims that Director of RelationsHubley explained to the Niles warehouse employees thatworking hours as employed in its rules meant worktimeand that only worktime solicitation was proscribed andcited certain portions of the transcript in this proceeding asthe basis for this claim. However, the cited portions of thetranscript do not back up this statement. Hubley, concern-ing his talks with the employees, did not claim that at anytime he ever explained to them the difference betweenworking hours and working time nor was there anyevidence that any other management representative haddone so. Hubley did state that he had explained thisdifference to the heads of the various departments butnothing further than this was claimed. Here the rules werenot made known to the employees in general although thedistinction between working hours and working time wasmade known to Pace and Talaber when they were verballywarned for "soliciting" on company time. Employees needto know what the rules are if they are to be guided by them.If they are not informed that the rules are being enforced ina different manner from which they are written then theyare being misled in that they can only know that the invalidrules are in force.Respondent relies on Essex International, Inc., 211NLRB 749 (1974), in claiming that its rules were madevalid by application. However, the facts in that case (arepresentation proceeding) are different from those in theinstant case. In Essex the Board found that the companyhad three rules concerning solicitation and that two ofthem said that solicitation would not be allowed during"working time" and one of the rules used the words"working hours." The Board found that the "workingSHOULD YOU VIOLATE THE SOUCITATION RULE AGAIN YOU WILL BEDISCHARGED.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours" rule was prima facie invalid and to overturn theprima facie invalidity would take extrinsic evidence todemonstrate that a "working time" concept of the rule wascommunicated to the employees or that the rule wasapplied in a "working time" way as to make it clear. TheBoard went on in Essex to find that the "working time"concept had been explained to the employees and that the"working hours" rule was shown not to have been appliedwhereas the two "working time" rules were known to theemployees as the valid rules and understood by them as therules which governed their conduct. In its explanation theBoard said it was necessary that the employees understoodthe rule, but did not say that if an employee or two knewthe rule, that such was sufficient.When Dean Null, the warehouse personnel manager whoissued the original warnings to Pace and Talaber, wasasked the distinction between "working hours," "workingtime" and "company time," he answered it was all thesame thing to him. Such a response does not make it clearthat the distinctions were crystalized in the minds ofRespondent's officials, much less the employees who hadreceived no explanation.Respondent's brief claims that Talaber admitted "solicit-ing" and gave four citations to the transcript of thishearing. In each of these references, Talaber admittedtalking to other employees concerning the Union but didnot say that he had "solicited" any employees. Talaber saidhe made remarks such as "support the union," "themeeting is cancelled," or "there is a meeting tonight" toemployees during working hours but said that was all hesaid to employees during "working time."In Null's interviews with both Talaber and Pace in Aprilor May when he warned them verbally about "soliciting"Null did not investigate to find out what Talaber or Pacehad said and Talaber and Pace both denied that they hadbeen "soliciting."Muller said he had received a complaint from anemployee named Chekos who said that Pace had "solic-ited" him when Pace should have been working and onsuch a claim and without any further investigation issued awritten warning to Pace. Pressed about Chekos' statementMuller said the "solicitation" had to do with a unionmeeting and that Pace had told Chekos about a unionmeeting.With this written second warning hanging over him, Pacetold Muller, according to Muller that Talaber had"solicited him the prior week in regards to a meeting thatthey were going to have in June," and Muller then hadPace give him "written documentation" which was hisevidence in discharging Talaber for "flagrant multipleviolations." This "violation" was not investigated beyondthe written statement signed by Pace.Later in his testimony Muller was asked whether therewere any restrictions as to what employees discussed aslong as they continued to work and answered: "No. All ofus, the employees and management, we have all discusseda wide range of subjects. Baseball, sex, whatever youwant." Then to a leading question "So long as it does notinterfere with your work?" Muller answered "that's right.Yes."During cross-examination Muller was asked whetherthat freedom to discuss while working included discussionof unions and his immediate answer was "Not according toour work rules, no. It does not include .." and his answerwas broken by an objection by Respondent's counsel. Aftersome further record discussion and another question,Muller refined his answer and stated that the freedom totalk included union activities "within limits" and in a"narrow sense." He defined these terms by saying that ifthe discussion was not active solicitation which he saidmeant "a request of some sort, a request of someperformance, which of course, would be going beyond thelimits of general conversation."Pace did not remember giving any particulars to Null orMuller about any "solicitation" when he spoke to themabout Talaber's activities. Certainly it should have beenclear to both Null and Muller that Pace was on a spot forwhat he was told was his "solicitation" and sought toingratiate himself with Respondent by offering Talaber tothem. Respondent did not check with Talaber as to whathad transpired, but seized on this statement by Pace andaccording to Muller, "So I wrote up what I felt hadtranspired concerning Bruce [Talaber]," showed it to Paceand had him sign it.In this regard Respondent was going against whatHubley said was the norm where there were seriousviolations of the company rules. According to Hubley,when he discussed the 45 new rules of conduct with theemployees, Respondent was mainly interested in attend-ance and Hubley laid out what he said was a four-stepprocedure leading up to discharge for employees whocontinued to violate the attendance rules. He also spokeabout the other rules and said that violation of the ruleswould bring discipline according to the seriousness of thoserules and in regard to serious rules there would first be awritten warning so that the employee would know exactlywhat it was he had done and if it continued that he wouldthen be discharged. Since Respondent apparently consid-ered solicitation a serious rule, we have the situation wherea written warning was given to Pace but none was evergiven to Talaber.It should be clear that "solicitation" for a union is notthe same thing as talking about a union or a union meetingor whether a union is good or bad. "Solicitation" for aunion usually means asking someone to join the union bysigning his name to an authorization card in the same waythat solicitation for a charity would mean asking anemployee to contribute to a charitable organization orhaving the employee sign a chance book for such a cause orin the commercial context asking an employee to buy aproduct or exhibiting the product for him from a book orshowing the product.If there were problems concerning an amount of talkingbeing done because of a particular situation and thatamount of talking interfered with production, or causeddifficulties in the plant, then where such a situationobtained Respondent could promulgate a rule forbiddingdiscussion of that particular item because of the harm itwas causing production or the friction leading to violence itwas causing employees but it would have to be foundedspecifically on such circumstances.166 W. W. GRAINGER, INC.In the instant case however, all we have are invalid no-solicitation rules, no rules against talking, no investigationas to what was said by any of the alleged "solicitators" orby any of those who were solicited, or when or where such"solicitations" took place and a fast seizure on "multiplesolicitations" which were thought to make a "flagrant" casein violation of company rules which warranted, accordingto Respondent discharge of this individual. The word"contact" (which was used by Respondent as a synonymfor "soliciting") and the word "soliciting" are not magicwords that when coupled with "working time" mean thatanything said about a union by an employee provides avalid ground for discipline or discharge. "Soliciting" meanssomething more than was shown here.Since Respondent made no effort to distinguish between"solicitation" for a union on "working time" and talkabout unions and in view of the invalid no-solicitationrules, the absence of any investigations or showing of anywork disruption (see Daylin Inc., Discount Division d/b/aMiller's Discount Dept. Stores, 198 NLRB 281 (1972), Iconclude and find Respondent was enforcing invalid no-solicitation rules and that its warnings to Pace and Talaberand its discharge of Talaber violated Section 8(aX I) and (3)of the Act.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II, andtherein found to constitute unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, occurring inconnection with Respondent's business operations as setforth above in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent discharged Bruce Tala-ber by its actions of June 9, 1975, and did not thereafteroffer him reinstatement, I recommend that Respondentoffer him immediate and full reinstatement to his formerposition, or if such position has been abolished or changedin Respondent's operations, then to any substantiallysimilar position without prejudice to his seniority or otherrights and privileges and that Respondent make him wholefor any loss of pay he may have suffered by reason ofRespondent's discriminatory termination by payment tohim of a sum equal to that which he would have normallyreceived as wages from June 9, 1975, the date of histermination until Respondent offers him reinstatement, lessany net earnings for the interim. Backpay is to becomputed on a quarterly basis in the manner established3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.by the Board in F. W. Woolworth Company, 90 NLRB 289(1950), with interest at the rate of 6 percent per annum tobe computed in the manner set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962). I further recommendthat Respondent make available to the Board, uponrequest, payroll and other records in order to facilitatechecking the amounts of backpay due him and any otherrights he might be entitled to receive.Having further found that Respondent's no-solicitationrules are invalid and that in enforcing such rules Respon-dent gave warnings both verbal and written to itsemployees, it is recommended that Respondent rescind itsrules prohibiting solicitation during working hours andremove any memorandum or notice of warning given inregard to solicitation from its employees personnel files.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(aXl) and (3) of theAct by its discriminatory termination of Bruce Talaberbecause he engaged in union and concerted activities withother employees for the purpose of mutual aid andprotection.3. Respondent violated Section 8(aXl) of the Act bypromulgating and enforcing invalid no-solicitation rules.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER3The Respondent, W. W. Grainger Inc., Niles, Illinois, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily terminating employees because theyengage in union or concerted activities with other employ-ees for their mutual aid and protection.(b) Promulgating and enforcing invalid no-solicitationrules.(c) In the same or any similar manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Make Bruce Talaber whole for the loss of pay hesuffered by reason of Respondent's discrimination againsthim in accordance with the recommendations set forth inthe section of this Decision entitled "The Remedy."(b) Revoke and rescind its invalid no-solicitation rulesand remove any warnings or memorandum regardingsolicitations from its employees' personnel files in accord-ance with the recommendations set forth in the section ofthis Decision entitled "The Remedy."102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at all of its plants, warehouses, and offices copiesof the attached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter, in conspicuous places,I In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."168